Citation Nr: 0720986	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disability, and if so, whether the reopened claim should be 
granted.  


REPRESENTATION

Appellant represented by:	State SVC Org


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined new and material evidence had not been 
submitted in order to reopen the veteran's claim for service 
connection for a lumbar spine disability.  

In July 2007, the Board granted a motion to advance this case 
on the docket due to the veteran's age.  38 C.F.R. § 
20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

In May 2005, the veteran submitted a timely substantive 
appeal to the Board via VA Form 9, on which he indicated that 
he did not want a hearing before a Veterans Law Judge (VLJ).  
Subsequently, in March 2007, the veteran's appeal was 
certified to the Board for appellate consideration.  

In June 2007, after the veteran's appeal had been certified 
to the Board and the claims file had been transferred to the 
Board, the veteran submitted a written statement requesting a 
Travel Board hearing with his representative at the RO before 
a Veterans Law Judge.  He also submitted VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, appointing the Veterans of Foreign Wars of 
the United States as his new representative.  In this 
context, the Board notes the veteran was previously 
represented by the California Department of Veterans Affairs.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the veteran an opportunity for the requested hearing.  
Therefore, a remand is required for the scheduling of a 
Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 
38 C.F.R. § 20.700(a) (2006).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a Travel 
Board hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as per the veteran's 
request, and as the docket permits.  The RO 
is requested to schedule the Travel Board 
hearing at the appropriate RO as it appears 
the veteran's address of record has changed 
from Riverside, CA, to Good Hope, GA.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

